******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
JOHN PAJOR v. ADMINISTRATOR, UNEMPLOYMENT
         COMPENSATION ACT, ET AL.
                 (AC 38604)
                Alvord, Sheldon and Norcott, Js.
        Argued March 8—officially released June 27, 2017

(Appeal from Superior Court, judicial district of New
                Britain, Young, J.)
  Mariusz Kurzyna, for the appellant (plaintiff).
  Richard T. Sponzo, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Philip M. Schulz, assistant attorney general,
for the appellee (named defendant).
                           Opinion

   NORCOTT, J. The plaintiff, John Pajor, appeals from
the judgment of the trial court dismissing his appeal
from the decision of the Employment Security Appeals
Division Board of Review (board), which dismissed his
appeal from the dismissal of his challenge to a finding
that he had been overpaid certain unemployment com-
pensation benefits. On appeal, the plaintiff claims that
the court improperly (1) applied the wrong standard of
review to the board’s decision on his motion to correct
findings, and (2) concluded that the board’s determina-
tion that the plaintiff did not show good cause for failing
to attend a hearing on remand before an appeals referee
was not arbitrary, unreasonable, or an abuse of discre-
tion. We disagree and, accordingly, affirm the judgment
of the trial court.
   The record reflects the following facts and procedural
history. The plaintiff worked full-time for Wal-Mart
Associates, Inc. (Wal-Mart) from September 18, 1999, to
April 28, 2012, earning $12.30 per hour. He subsequently
was discharged on April 29, 2012, after which time he
filed a claim for partial unemployment compensation
benefits. While he was employed at Wal-Mart, the plain-
tiff also worked full-time at EBM Papst, Inc. (EBM).
On August 31, 2012, an appeals referee (referee)
approved the plaintiff’s claim for partial benefits on the
basis of on his discharge from Wal-Mart. The plaintiff,
however, subsequently left his job at EBM on Septem-
ber 14, 2012,1 having accepted an offer for a position
at Corbin Russwin.
   The plaintiff states, in his brief, that he discontinued
his claim for benefits against Wal-Mart after accepting
the offer for employment at Corbin Russwin. The
record, however, fails to reflect such discontinuation.
From our careful review of the record, it appears that
the plaintiff failed to notify the defendant Administra-
tor, Unemployment Compensation Act (administrator),2
about his voluntary separation from EBM. Instead, the
record reflects that, as part of a routine audit of the
plaintiff’s benefits account, the administrator, by way
of a letter dated September 11, 2012, requested that
EBM indicate, in a certificate of earnings, the gross
earnings of the plaintiff for the weeks for which the
plaintiff received partial benefits. EBM subsequently
sent this information, as well as a letter from the plaintiff
to EBM indicating his desire to terminate his employ-
ment with EBM. It appears that the administrator, upon
learning of the plaintiff’s voluntary separation from
EBM, initiated the investigation into whether the plain-
tiff had fraudulently received partial benefit payments
because of his failure to disclose his full-time employ-
ment at EBM during the period of time in which he was
receiving partial unemployment compensation benefits.
  The plaintiff states that he did, in fact, disclose that
he was working full-time at EBM in his initial claim for
partial unemployment compensation benefits, and that
this prior disclosure is the reason why he responded
‘‘no’’ to the following weekly claims question: ‘‘Did you
work full time or part-time for an employer or in self-
employment or return to full-time work during the week
ending last Saturday, which you have not already
reported?’’ The record, however, does not contain the
plaintiff’s initial claim for benefits, or any disclosure to
the administrator that he was concurrently working
full-time at EBM during the period in which he was
receiving benefits. Thus we cannot discern whether the
plaintiff did, in fact, make such a disclosure. Addition-
ally, the record contains a sheet entitled ‘‘Fact Finding
Report Claimant Statement,’’ which contains a state-
ment from the plaintiff that he ‘‘did not report the earn-
ings because [he] had been laid off from Wal-Mart and
[that he had] reported that to the Department of Labor.’’
   The plaintiff further states that the administrator
informed him that he was ‘‘eligible for benefits by virtue
of losing his full-time position with Wal-Mart even while
he continued in his other full-time position at EBM.’’
The record reflects, however, that the administrator, in
an overpayment and administrative penalty decision
dated November 9, 2012, stated that the plaintiff
received fraudulent benefit payments because he failed
to disclose his earnings from EBM during the bene-
fits period.
   In its November 9, 2012 decision, the administrator
determined that, effective September 9, 2012, the plain-
tiff was no longer eligible for benefits stemming from
his discharge from Wal-Mart because of his voluntary
separation from EBM. The administrator also deter-
mined that the plaintiff was not entitled to the benefits
he had received while employed full-time at EBM and
that, as a result, the plaintiff had fraudulently received
an overpayment of $4599 due to unreported earnings
from EBM from the weeks ending July 21, 2012 to Sep-
tember 15, 2012. The plaintiff appealed that decision to
a referee pursuant to General Statutes § 31-237j.3
   The referee heard that appeal on December 26, 2012,
and issued his decision on December 31, 2012. In that
decision, the referee dismissed the appeal due to the
plaintiff’s failure to file the appeal within the statutorily
prescribed period.4 Thereafter, the plaintiff filed a
motion to open the referee’s decision on January 21,
2013, which the referee denied on January 25, 2013.
The plaintiff filed an appeal to the board, challenging
both the December 31, 2012 decision and the referee’s
January 25, 2013 decision. The board reversed both
decisions, concluding that the plaintiff had shown good
cause for filing an untimely appeal because he did not
‘‘receive . . . [the notice] advisements in his native
language.’’ Furthermore, it determined that the plaintiff
was genuinely confused by the administrator’s decision
that he was disqualified from receiving benefits from
Wal-Mart, based on his separation from EBM, and that
such confusion served as an additional basis for good
cause to excuse the late filing of the appeal. The board
remanded the case to the referee to conduct further
proceedings on the merits of his appeal.
   A hearing on remand before the referee was sched-
uled for July 9, 2013. The plaintiff failed to appear. The
appeals referee subsequently issued a decision on July
10, 2013, dismissing the appeal for failure to attend the
hearing. On July 29, 2013, the plaintiff filed a motion
to open the referee’s decision on the basis that he had
failed to attend the hearing because he thought that his
attorney would ‘‘take care of it,’’ therefore obviating
his need to attend the hearing in person.5 The referee
denied the plaintiff’s motion on August 8, 2013, on the
ground that the plaintiff could not show good cause to
open the decision. Specifically, the referee concluded
that the plaintiff’s claim that he failed to understand
the necessity of attending the hearing in person as a
result of a language barrier was unavailing, and that
the plaintiff deliberately failed to attend the hearing as
a delay tactic. The plaintiff appealed that decision to
the board on August 28, 2013.
   On September 30, 2013, the board affirmed the refer-
ee’s decision and dismissed the appeal. It also denied
the plaintiff’s subsequent motion to open the board’s
decision. On January 13, 2014, the plaintiff appealed
from the board’s decision to the Superior Court. He
also filed a motion to correct the board’s findings on
August 14, 2014.6 Relevant to this appeal, the plaintiff
specifically challenged the board’s finding of fact that
his counsel was proficient in Polish, and its finding
regarding the plaintiff’s misunderstanding as to his
counsel’s involvement in the remand hearing. On Octo-
ber 21, 2014, the board denied in part and granted in
part the plaintiff’s requested corrections.7 The plaintiff
subsequently amended his appeal to the Superior Court
and filed claims of error with regard to the board’s
decision on his motion to correct findings. The court
dismissed the plaintiff’s appeal, concluding that ‘‘[t]here
is nothing in the record to indicate that the decision of
the board was unreasonable, arbitrary or illegal. There
is evidence to support the finding of facts as corrected.
The board’s decision is logically based upon the findings
of fact.’’ This appeal followed.
                             I
  The plaintiff first claims that the court applied the
incorrect standard of review regarding the board’s deci-
sion on his motion to correct findings. Specifically, he
argues that the court failed to apply the standard set
forth in McQuade v. Ashford, 130 Conn. 478, 482–83,
35 A.2d 842 (1944), which the plaintiff claims to require
the board, upon the plaintiff’s filing of a motion to
correct, to admit as true the denied underlying findings
of fact that the plaintiff claims are undisputed and mate-
rial to a subsequent appeal. Because the facts upon
which the plaintiff relies are, in fact, disputed, we con-
clude that McQuade is distinguishable from the pre-
sent case.
  ‘‘[O]ur analysis of whether the court applied the cor-
rect legal standard is a question of law subject to plenary
review.’’ (Internal quotation marks omitted.) Breen v.
Judge, 124 Conn. App. 147, 158, 4 A.3d 326 (2010).
   At the outset, we must address the plaintiff’s argu-
ment that, because he filed a motion to correct findings
in accordance with Practice Book § 22-4, the trial court
was neither bound by, nor precluded from reviewing,
the board’s credibility determinations. The plaintiff mis-
construes our case law.
  It is well established that the failure to file a motion
to correct findings of the board precludes an appellant
from challenging those facts as found by the board and
further limits this court only to consider the board-
certified evidence. Reeder v. Administrator, Unem-
ployment Compensation Act, 88 Conn. App. 556, 558,
869 A.2d 1288, cert. denied, 275 Conn. 918, 883 A.2d
145 (2005); see also Davis v. Administrator, Unemploy-
ment Compensation Act, 155 Conn. App. 259, 262–63,
109 A.3d 540 (2015). The plaintiff is also incorrect in
his assertion that the filing of such a motion permits the
court to review the board’s credibility determinations.
Practice Book § 22-9 (b) provides: ‘‘Corrections by the
court of the board’s finding will only be made upon the
refusal to find a material fact which was an admitted
or undisputed fact, upon the finding of a fact in language
of doubtful meaning so that its real significance may
not clearly appear, or upon the finding of a material
fact without evidence.’’ Section 22-9 (a) provides that,
despite the filing of a motion to correct, a court’s review
of the board’s findings does not extend to ‘‘conclusions
of the board when these depend on the weight of the
evidence and the credibility of witnesses.’’
   Turning to the gravamen of the plaintiff’s claim, he
argues that our Supreme Court, in McQuade v. Ashford,
supra, 130 Conn. 482–83, sets forth the standard of
review that governs this claim. In particular, the plaintiff
argues that McQuade mandates that the trial court
‘‘accept as true undisputed facts essential to [the plain-
tiff’s] claims,’’ and cites to McQuade for the following
principle: ‘‘The finding in a compensation case should
contain all the subordinate facts which are pertinent
to the inquiry, and the conclusions of the commissioner
therefrom. . . . If a finding does not conform to these
requirements . . . neither the Superior Court nor this
court is in a position to decide whether the award was
correct and just or not. . . . To refuse to find the facts
which a party seeks to have stated because the commis-
sioner deems them unnecessary or immaterial is not
ordinarily fair to the parties, the court or the State and
its officers. It is not fair to the parties because they are
entitled to have found such proven facts as they deem
it necessary to present to the court upon the appeal.’’
(Citations omitted; internal quotation marks omitted.)
McQuade v. Ashford, supra, 482. The court in McQuade
ultimately held that the trial court ‘‘should have
returned the case to the [board] with a direction to
correct the finding by adding such of those facts con-
tained in the plaintiff’s motion to correct as [it] found
to be either undisputed or established upon conflicting
evidence.’’ Id., 484.
   On appeal to this court, the plaintiff argues that the
foregoing language required the board to accept as true
the facts that he claims to be undisputed, relevant, and
material to his case in a potential appeal. In particular,
the plaintiff argues that the board should have accepted
as true the requested facts that (1) although Polish was
his counsel’s first-acquired language, counsel’s profi-
ciency in the language had diminished over the twenty-
six years since he immigrated to the United States, and
(2) that the plaintiff failed to attend the July 9, 2013
hearing because he mistakenly believed that his counsel
would ‘‘take care of it’’ by appearing as his representa-
tive or providing him with additional information.8
   In its memorandum of decision, the trial court held
that McQuade does not apply to the present case
because that case ‘‘concerned a cause of action brought
pursuant to the Worker’s Compensation Act, General
Statutes § 31-291, et seq.,’’ and cites to McQuade for
the principle that ‘‘[c]ases under the [Worker’s] Com-
pensation Act . . . are upon a different basis from
actions between ordinary litigants.’’ (Internal quotation
marks omitted.) Id., 482. The court subsequently noted
that our courts have not extended the McQuade analysis
to unemployment compensation appeals, and thus it
did not consider a McQuade analysis when it rendered
its decision in this unemployment compensation
appeal. Although we agree with the trial court that our
courts have not yet extended McQuade to unemploy-
ment compensation appeals, we need not consider the
extension of McQuade in the present case because its
facts are distinguishable from the facts here. In this
appeal, the plaintiff’s first requested correction of fact
is disputed, and therefore McQuade does not apply. The
plaintiff requested a correction to the board’s finding
with regard to his counsel’s diminished proficiency in
Polish by arguing, essentially, that such a finding was
significant to their conversation concerning his atten-
dance at the July 9, 2013 hearing. The board denied
that request and concluded that such a finding was not
supported by the record because the plaintiff’s counsel
specifically wrote that he communicated with the plain-
tiff in Polish, ‘‘the native language of both,’’ a phrase
which the board found to be unambiguous. It further
determined that the record failed to support the plain-
tiff’s request to adopt a finding that, although Polish
was his counsel’s first-acquired language, counsel’s pro-
ficiency in it had diminished over the twenty-six years
since he immigrated to the United States. In particular,
the board explained that, on the basis of counsel’s state-
ment that ‘‘[a]lthough Polish is my first language, I immi-
grated to the United States as a child and have spent
most of my adult life not speaking the language,’’ it
could ‘‘not infer from this statement that [the plaintiff’s
counsel] has rarely spoken Polish during most of his
adult life, nor can we infer that his ability to communi-
cate in Polish has diminished in the twenty-six years
since he immigrated to the United States. We decline
to add a separate finding of fact that Polish is [counsel’s]
first-acquired language because such a finding would
be unduly repetitive of our finding of fact that [counsel]
is a native Polish speaker.’’ (Emphasis original.)
   In McQuade, the plaintiff was not challenging existing
findings of facts. Instead, the plaintiff in that case
requested the finding of additional material facts that
were pertinent to a subsequent appeal. McQuade v.
Ashford, supra, 130 Conn. 484. By contrast, the plaintiff
in the present case asked the trial court to make con-
trary findings as to a fact that the board has already
determined. Moreover, he requests that this court direct
the trial court to make contrary findings as to a disputed
fact. Practice Book § 22-9 (b), however, prohibits such
a request.
   The plaintiff’s second requested correction seeks to
have the board adopt a finding that the plaintiff failed
to attend the referee’s July 9, 2013 remand hearing
because he mistakenly believed that his counsel would
‘‘take care of it’’ by appearing as his representative
or by providing him additional instructions. The board
denied the plaintiff’s requested correction on the basis
that he was ‘‘requesting the board to reweigh evidence
in the record and reverse its credibility determination
that the [plaintiff] was aware that he needed to appear
at the referee’s July 9, 2013 hearing, but deliberately
chose not to attend the hearing.’’9 As described in the
preceding paragraphs, Practice Book § 22-9 (a) prohib-
its a court from reviewing the board’s credibility deter-
minations.
  It is clear that McQuade does not apply in the present
case and that Practice Book § 22-9 (a) and (b) precluded
the trial court from directing the board to adopt the
plaintiff’s requested corrections of fact. We therefore
reject the plaintiff’s first claim.
                             II
   The plaintiff next claims that the court improperly
concluded that the board’s determination that he lacked
good cause for his failure to attend the remand hearing
was not arbitrary, unreasonable, or an abuse of discre-
tion. Specifically, he argues that he had been actively
prosecuting the appeal for a year, and, thus, the refer-
ee’s determination that he deliberately chose not to
attend the remand hearing as a ‘‘delay tactic’’ was
unavailing. The plaintiff further argues that he failed to
attend the hearing because of a language barrier
between himself and his counsel. He alleges that, during
a meeting following the board’s remand to the referee
for a hearing on the merits, his attorney communicated
with him in Polish, the language in which the plaintiff
is proficient, in regard to the upcoming hearing, and
that he had left that meeting with the mistaken impres-
sion that his counsel would ‘‘take care of’’ the hearing,
either by attending it or providing him with further
instructions. We are not persuaded by the plaintiff’s
arguments.
   ‘‘It is well established that [r]eview of an administra-
tive agency decision requires a court to determine
whether there is substantial evidence in the administra-
tive record to support the agency’s findings of basic
fact and whether the conclusions drawn from those
facts are reasonable. . . . Neither this court nor the
trial court may retry the case or substitute its own
judgment for that of the administrative agency on the
weight of the evidence or questions of fact.’’ (Internal
quotation marks omitted.) Standard Oil of Connecticut,
Inc. v. Administrator, Unemployment Compensation
Act, 320 Conn. 611, 622–23, 134 A.3d 581 (2016). Similar
to the prohibition on a court’s ability to review conclu-
sions of the board based upon the weight of the evi-
dence and the credibility of witnesses, ‘‘[j]udicial review
of the conclusions of the law reached administratively
is also limited.’’ (Internal quotation marks omitted.)
Chicatell v. Administrator, Unemployment Compen-
sation Act, 145 Conn. App. 143, 149, 74 A.3d 519 (2013).
‘‘Our ultimate duty is to determine, in view of all of the
evidence, whether the agency, in issuing its order, acted
unreasonably, arbitrarily, illegally or in abuse of its dis-
cretion. . . . [A]n agency’s factual and discretionary
determinations are to be accorded considerable weight
by the courts.’’ (Internal quotation marks omitted.)
Standard Oil of Connecticut, Inc. v. Administrator,
Unemployment Compensation Act, supra, 623.
   General Statutes § 31-242 authorizes an appeals ref-
eree to hold a hearing de novo on an appeal from the
administrator’s decision on a claimant’s eligibility for
unemployment compensation. Section 31-237g-26 (b)
(1) of the Regulations of Connecticut State Agencies
provides that, if the appealing party fails to timely
appear at the referee’s scheduled hearing, the referee
may dismiss the appeal due to the appealing party’s
failure to prosecute the appeal if there is no error appar-
ent on the face of the record. General Statutes § 31-248
(b) provides that any decision of the referee may be
reopened on ‘‘grounds of new evidence or if the ends
of justice so require upon good cause shown.’’
  The board’s September 30, 2013 findings of fact state
that the plaintiff received notice of the hearing on June
24, 2013, and that his counsel translated that notice to
him in Polish, the plaintiff’s native language. The board
further found that the plaintiff’s counsel informed him
that he needed to respond directly to the referee’s and
the employer’s questions at the hearing, which were to
be based on the specific advisement in the board’s May
31, 2013 decision. Upon the plaintiff’s statement that
he could not pay an attorney to attend the July 9, 2013
hearing, the plaintiff’s counsel informed him that his
case was ‘‘clear cut’’ and the plaintiff should prevail
without an attorney present at the hearing as long as
he responded to the referee’s or employer’s questions
at the hearing. The board further found that the plaintiff
had attended the referee’s December 26, 2012 hearing
and had received a similar hearing notice to appear at
that hearing, and thus that it was not plausible that the
plaintiff would not understand that he needed to appear
at the referee’s July 9, 2013 hearing. The board then
found that, under the foregoing circumstances, the
plaintiff had deliberately chosen not to attend the refer-
ee’s hearing. Accordingly, it concluded that the plaintiff
had not shown good cause for his failure to participate
in the referee’s hearing and that he had failed to prose-
cute his appeal because of his failure to attend the
hearing. The board also concluded that the referee did
not abuse his discretion in dismissing the appeal for
lack of prosecution or in denying the plaintiff’s motion
to reopen.
   The plaintiff, on appeal, does not dispute the board’s
findings that he met with his counsel and discussed the
scheduled hearing. He argues only that he misunder-
stood his counsel’s advice because his counsel had an
alleged limited ability to communicate in Polish. It is
clear, in our review of the board’s September 30, 2013
decision, that its findings depended on the weight of
all of the evidence before it and that those findings
did not discount the plaintiff’s conversation with his
counsel about the hearing. In fact, the board made a
credibility determination that the plaintiff’s alleged con-
fusion lacked merit in light of his counsel’s advice that
he would prevail if he answered the referee’s and
employer’s questions at the hearing. It further deter-
mined that he had received a similar notice to appear
at a prior hearing and did so appear, and thus he should
have been well aware of his required presence at the
July 9, 2013 hearing.
  On the basis of the record before us, we conclude
that the board was presented with substantial evidence
to justify its conclusions concerning the plaintiff’s fail-
ure to prosecute the appeal. Accordingly, we agree with
the court that the board’s decision was logically based
upon its findings of fact, and that there is nothing in the
record to indicate that its decision was unreasonable,
arbitrary, or illegal.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiff did not file a specific claim for benefits against EBM.
  2
     The plaintiff also named EBM and the board as defendants, but they are
not participating in the appeal to this court.
   3
     General Statutes § 31-237j provides in relevant part: ‘‘The referees shall
promptly hear and decide appeals from the decisions of the administrator
of this chapter, or his designee, appeals from all other determinations made
pursuant to any provision of this chapter and appeals from any proceeding
conducted by authorized personnel of the Employment Security Division.
. . .’’
   4
     The referee had determined that he did not have jurisdiction to consider
the plaintiff’s late appeal. But see Regs., Conn. State Agencies § 31-237g-15
(a) (any appeal filed after twenty-one day period has expired may be consid-
ered to be timely filed if filing party demonstrates good cause for late filing).
   5
     General Statutes § 31-248 (b) provides in relevant part: ‘‘Any decision
of a referee may be reopened, set aside, vacated or modified on the timely
filed motion of a party aggrieved by such decision . . . on grounds of new
evidence or if the ends of justice so require upon good cause shown.’’
   6
     Specifically, the plaintiff requested that the board revise its findings of
fact that: (1) his counsel translated to him the June 24, 2013 hearing notice;
(2) his counsel’s native language was Polish; (3) his counsel informed him
that he needed to respond directly to the referee’s and employer’s questions
at the July 9, 2013 hearing; (4) the plaintiff told his counsel that his case is
‘‘clear cut’’ and that he could not afford to have counsel present at the
hearing; and (5) the plaintiff attended the referee’s December 26, 2012
hearing and received a similar hearing notice to appear at that hearing.
The plaintiff requested that the board replace the findings of fact with the
following: (1) ‘‘[t]he [plaintiff] was not represented by counsel when he
appealed the administrator’s determination, when he received notice of the
referee’s December 26, 2012 hearing, or when he attended said hearing’’;
(2) ‘‘[a]fter the December 31, 2012 dismissal of the [plaintiff’s] appeal by
the referee, [the plaintiff’s counsel] agreed to assist the [plaintiff] with
appealing the referee’s decision to the [b]oard’’; (3) ‘‘[t]he [b]oard sustained
the [plaintiff’s] appeal and remanded the matter to the referee for further
proceedings’’; (4) ‘‘[u]pon receipt of the notice for the July 9, 2013 remand
hearing, [the plaintiff’s counsel] met with the [plaintiff] to explain the
[b]oard’s decision and the ongoing process of appealing the administrator’s
determination’’; (5) [t]he [plaintiff] told [his counsel] that he could not pay
an attorney to attend the remand hearing’’; (6) ‘‘[the plaintiff’s counsel] told
the [plaintiff] that his case was clear cut and that the [plaintiff] should
prevail without an attorney present at the hearing so long as he abides by
the admonishment in the May 31, 2013 decision of the [board] to ‘respond
directly to the referee’s or the employer’s questions at the referee’s remand
hearing’ ’’; (7) ‘‘[the plaintiff’s counsel] also told the [plaintiff] that if he
followed those instructions, it was highly unlikely that the referee would
rule against him, but should such a contingency occur, [the plaintiff’s coun-
sel] would help the [plaintiff] with another appeal to the [b]oard’’; (8) ‘‘[d]ur-
ing the same meeting, the [plaintiff] spoke to [his counsel] about the need
to correct the [defendant’s] alleged delay in acknowledging the [plaintiff’s]
initial claim and the consequent nonpayment of benefits for most of his
eligible weeks, [and, in response, the plaintiff’s counsel] told the [plaintiff]
that he might be able to assist him after the [plaintiff] receives a decision
on waiver of any overpayment penalties in the present case’’; (9) ‘‘Polish
was [his counsel’s] first-acquired language, but has been rarely used during
most of his life and [counsel’s] ability to communicate in Polish has dimin-
ished in the twenty-six years since he immigrated to the United States
as a child’’; (10) ‘‘[counsels’] command of Polish is much better than the
[plaintiff’s] command of English and they communicate with each other in
Polish’’; and (11) ‘‘[t]he [plaintiff] failed to attend the July 9, 2013 remand
hearing because he mistakenly believed that [his counsel] would ‘take care
of it’ by appearing as his representative or providing him additional
instructions.’’
   7
     The board declined the plaintiff’s request to delete the board’s finding
that his counsel’s native language was Polish, and denied the plaintiff’s
first, seventh, eighth, ninth, and eleventh requests for corrections of fact.
It granted the remainder of the plaintiff’s requests. The board found that,
while Polish may very well be counsel’s first-acquired language, the record
did not support a finding that he rarely spoke it during most of his life, or
that his ability to communicate in Polish has diminished since he immigrated
to the United States. With regard to the plaintiff’s seventh, eighth and ninth
requests, respectively, the board concluded that the requested findings were
neither relevant nor material to the determination of whether the plaintiff
had good cause for failing to attend the referee’s July 9, 2013 hearing. Finally,
it denied the plaintiff’s eleventh request on the basis that the plaintiff was
improperly ‘‘requesting that the board reweigh the evidence in the record
and reverse its credibility determination that the [plaintiff] was aware [that]
he needed to appear at the referee’s July 9, 2013 hearing, but deliberately
chose not to attend the hearing.’’
   8
     The plaintiff does not raise any claims on appeal to this court with
respect to the other requested findings of fact that were denied.
   9
     The record refutes the plaintiff’s assertion in his brief that the board
refused to adopt this finding on the basis that it was neither relevant nor
material to its determination that the plaintiff lacked good cause for his
failure to attend the hearing.